Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 1 of 26




          EXHIBIT D
          Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 2 of 26

                                                                                                     US010375215B1

(12) United States Patent                                                       (10) Patent No.: US 10 ,375 ,215 B1
     Morris                                                                     (45 ) Date of Patent:                         * Aug. 6 , 2019
(54 ) METHODS, SYSTEMS, AND COMPUTER                                        (58 ) CPC
                                                                                  Field of Classification Search... ........... HO4L 69/ 16
       PROGRAM PRODUCTS FOR SHARING
       INFORMATION FOR DETECTING AN IDLE                                          See application file for complete search history .
       TCP CONNECTION
                                                                            (56 )               References Cited
(71 ) Applicant: SITTING MAN , LLC , Raleigh , NC                                               U . S . PATENT DOCUMENTS
                    (US )
                                                                                  6 ,412 ,006   B2        6 /2002 Naudus
(72 ) Inventor: Robert Paul Morris , Raleigh , NC (US)                            7 ,404,210    B2        7 / 2008 Lin
                                                                                  7 ,426 ,569   B2        9 / 2008 Dunk
(73) Assignee: Jenam Tech , LLC , Longview , TX (US)                              7 ,684, 346
                                                                                  7 ,720, 989
                                                                                                B2
                                                                                                B2
                                                                                                          3 / 2010    Valli
                                                                                                          5 / 2010 Dunk
( * ) Notice:       Subject to any disclaimer, the term of this                                             (Continued )
                    patent is extended or adjusted under 35
                    U . S . C . 154(b ) by 0 days .                                              OTHER PUBLICATIONS
                      This patent is subject to a terminal dis             Allman , M ., Paxson , V ., Stevens, W ., “ TCP Congestion Control” ,
                    claimer .                                              RFC 2581 , Internet Engineering Task Force , http ://tools.ietf.org /rfc/
                                                                           rfc2581.txt,- Apr. 1999 .
(21) Appl. No.: 16/040,522                                                                                  (Continued )
(22 ) Filed :         Jul. 19, 2018                                         Primary Examiner — Moustafa M Meky
                Related U .S . Application Data                             (74 ) Attorney , Agent, or Firm — Patrick E . Caldwell ,
                                                                            Esq .; The Caldwell Firm , LLC
(63 ) Continuation of application No. 15 /915 ,047, filed on
      Mar. 7 , 2018 , now Pat. No. 10 ,075 ,564 , which is a                (57 )                  ABSTRACT
      continuation of application No. 157694, 802 , filed? ??on             A computer-implemented method is provided , comprising
      Sep . 3 , 2017 , now Pat. No. 9 ,923 , 995 , which is a               causing access to be provided , to a client computer, to code
      continuation -in -part of application No. 14 /667,642,                that causes the client computer to operate in accordance with
      filed on Mar. 24 , 2015 , now abandoned , which is a                  a protocol that is separate from TCP , in order to establish a
      continuation - in -part of application No. 13 /477 , 402 ,            protocol connection with another server computer, by:
      filed on May 22, 2012 , now abandoned , which is a                    receiving a packet , detecting an idle time period parameter
      continuation of application No. 12 /714 ,454 , filed on               field in the packet, identifying metadata in the idle time
      Feb . 27 , 2010 , now Pat. No . 8 , 219 ,606 .                        period parameter field for an idle time period , where , after
                                                                            the idle time period is detected , the second protocol con
(51 ) Int. Cl.                                                              nection is deemed inactive, and creating or modifying , by
       G06F 15 / 16               (2006 .01)                                the client computer and based on the metadata , a timeout
       H04L 29/06                 (2006 .01)                                attribute associated with the second protocol connection .
(52 ) U .S . CI.
       CPC                         ...... H04L 69/ 16 (2013 .01)                           39 Claims, 8 Drawing Sheets


                                Receive , by a second node from a first node , a first transmission                    302
                                      control protocol (TCP ) packet in a TCP connection



                               Detect a first idle time period header, in the first packet, identifying
                                metadata for a first idle time period , detectable by the first node,
                             during which no TCP packet including data in a first TCP data strear
                                                                                                                     - 304
                                sent in the TCP connection by the second node is received by the
                                                            first node



                                modifying, based on the metadata , by the second node a timeout                      - 306
                                          attribute associated with the TCP connection
            Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 3 of 26


                                                          US 10 ,Page
                                                                  375,2215 B1

(56 )                       References Cited                              The TCP/ IP Guide, p . 3 , http ://www .tcpipguide .com /free /t_
                                                                         TCPConnectionManagementandProblemHandlingtheConnec -3 .
                   U . S . PATENT DOCUMENTS                              htm , accessed Feb . 2010 , (c ) 2003 - 2010 .
                                                                         Mathis, M ., Mandave, J., Floyd , S ., Romanow , A ., “ TCP Selective
        7 ,729 ,271 B2   6 /2010 Tsuchiya et al.                         Acknowledgement Options” , RFC 2018 , Internet Engineering Task
     8 ,073, 964B2 12 /2011 Dunk                                         Force , http ://tools .ietf .org/rfc/rfc2018.txt, Oct. 1996 .
     8 ,219 ,606B2 7 / 2012 Morris                                       Nagle, John, “ Congestion Control in IP / TCP Internetworks” , RFC
     9 .923 ,995B1 * 3 /2018 Morris                        G06F 9 / 50   896 , Ford Aerospace and Communications Corporation , http :// tools .
 2005 /0054347  Al 3/ 2005 Kakani                                        ietf.org /rfc /rfc896 .txt, Jan . 1984 .
 2005 /0063304  A1 3 / 2005 Sillasto et al.                              Postel, John ( ed .) , Editor; “ Transmission Control Protocol
 2005/0135248   A1 * 6 /2005 Ahuja .. ................... HO4L 47/ 10    DARPA Internet Protocol Specification ” , RFC 793 , USC /
                                                             370 / 235
 2006 / 0034179 AL 2 / 2006 Carter et al.                                Information Sciences Institute, http ://tools.ietf.org /rfc/rfc793. txt, Sep .
 2007 /0008884 A1 * 1/ 2007 Tang                          H04L 29/06     1981.
                                                             370 /230    Office Action Summary in U . S . Appl. No. 12/714 , 063 dated Jun . 21,
 2009/0252072 Al 10 / 2009 Lind et al.                                   2012 .
 2010 /0057844 AL        3 / 2010 Johnson                                Office Action Summary in U .S . Appl. No. 12/714, 063 dated Mar. 4 ,
 2011 / 0213820 Al       9 / 2011 Morris                                 2013 .
                                                                         Office Action Summary in U .S. Appl . No . 12/714 ,063 dated Sep . 27,
                   OTHER PUBLICATIONS                                    2013.
                                                                         Office Action Summary in U .S. Appl. No . 12 /714 ,454 dated Feb. 23,
Busatto , Fabio,“ TCPKeepalive Overview ” , TCP Keepalive HOWTO ,        2012 .
Section 2 , http ://tldp .org/HOWTO /html_ single / TCP -Keepalive       Office Action Summary in U .S. Appl . No . 13/477 ,402 dated Sep . 24 ,
                                                                         2014 .
HOWTO /# overview , accessed Jan . 2010 , May 2007.                      Office Action Summary in U .S . Appl. No. 15/694, 802 dated Nov.
Eggert, L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482 ,          29 , 2017 .
Internet Engineering Task Force (IEFT), http ://tools.ietf.org/html/     Notice ofAllowance for U .S . Appl. No. 16 /040 ,517 dated Mar. 26 ,
rfc5482.txt, Mar. 2009.                                                  2019 .
Koziero , Charles M ., TCP Connection Management and Problem
Handling, the Connection Reset Function , and TCP “ Keepalives” ,        * cited by examiner
     Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 4 of 26


U . S . Patent                 Aug. 6 , 2019              Sheet 1 of 8                        US 10 ,375 ,215 B1




   Execution Environment102
       Device/Node 100
                                                                OutputDevice             Input Device
                                                                       130                   128
          - VVirtual       Memory 11818 - 1
              irtualIPUIPUMemory
                                                 Instruction       Output                Input Device
                                Physical IPU    Processing         Device                Adapter 110
                                Memory 106       Unit 104        Adapter 112

            Applications
               122
                                                               L 116
                   Other Libraries and
                     Subsystems 124              Persistent                  Network
                                                Secondary                    Interface                  To/From
            Operating                          Storage 108                     Adapter                  Network
           System 120                                                           114




                                                Fig.
     Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 5 of 26


U . S . Patent            Aug. 6 , 2019             Sheet 2 of 8                 US 10 ,375,215 B1



      Receive , by a first node , first idle information for detecting a first idle          202
      time period during which no TCP packet including data in a first data
       stream sent in the TCP connection by a second node is received by
                                     the first node



         Generate a TCP packet including a first idle time period header                     204
       identify metadata for the first idle timeperiod based on the first idle
                                      information




       Send the TCP packet in the TCP connection to the second node to                      206
      provide the metadata for the first idle time period to the second node




                                                                                      wwwwwwand 208
        Detect the first idle time period based on the first idle information




      Deactivate the TCP connection in response to detecting the first idle                  210
                                      time period

                                         Fig . 2
     Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 6 of 26


U . S . Patent           Aug. 6 , 2019            Sheet 3 of 8               US 10 ,375,215 B1




        Receive , by a second node from a first node, a first transmission          302
               control protocol ( TCP ) packet in a TCP connection


       Detect a first idle time period header, in the first packet, identifying
        metadata for a first idle time period , detectable by the first node,     no 304
      during which no TCP packet including data in a first TCP data stream
        sentin the TCP connection by the second node is received by the
                                     first node




        modifying, based on the metadata , by the second node a timeout           - 306
                  attribute associated with the TCP connection




                                           Fig . 3
     Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 7 of 26


U . S . Patent         Aug. 6 , 2019         Sheet 4 of 8         US 10 ,375 ,215 B1




                                       Connection
                                        State 458

                                                                Option
                                                               Attribute
          ITP Policy 450           ITP Monitor 456           Handler 564



         PacketGenerator                                      ITP Option
                 452                                         Handler 462
                                                                      1M




         Net Out-Port 454                                   Net In - Port 460


           Fig . 4a                                         Fig . 4b
     Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 8 of 26


U . S . Patent         Aug. 6 , 2019           Sheet 5 of 8           US 10 ,375,215 B1




                                  Execution Environment 502
                                     Network Application 504
                 Application Protocol Layer 520
                                              Sockets 518
                                  Settings
                  App In -Port     Service             Option       App Out
                     522            526               Attribute     Port 524
                                                    Handler 564

                                                     Connection
                                                      State 558
                    Packet                                          Packet
                   Generator       Policy                           Handler
                      552           550              ITP Monitor      516
                                                        556
                                                     ITP Option
                   Net Out                          Handler 562    Net In -Port
                   Port 554                  TCP Layer 506             560
                                              IP Layer514
                                             Link Layer 512
                                                  NIC 508
                                              Physical Layer
                                                   510



                                          Fig . 5
son conco.com
     Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 9 of 26


U . S . Patent                      Aug. 6 , 2019           Sheet 6 of 8                              US 10 ,375 ,215 B1




                                                                                                      Second
                                                                                                      Node
                                                                                                      604

                                                                                               *
                                                                                               *...



                                                                                   112.11253
                                                                           4411.




                                                          Network
                                                           606



                                                     13
                                         ***522973



                            :::::

                 ***PRET:



         First Node
            602




                                                          Fig. 6
    Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 10 of 26


U . S . Patent            Aug. 6 , 2019      Sheet 7 of 8         US 10 ,375 ,215 B1



                First Node                                        Second
                    602                                            Node
                                                                   604


          deinfo          702
                          704
   GeneratePacket(ITI)
              706 . 1                      Packet(IHWY ).
                                                            708
                                                                         DetectIHO

                                          --Packet()                     706.2
              706 . n                       Packet()
                          710 . 1
       Idle TimerSeto)




                          710 . 2
         IdlePop ()
                          712
        Deactivate




                                          Fig . 7
    Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 11 of 26


U . S . Patent                             Aug. 6 , 2019                               Sheet 8 of 8                                                         US 10 ,375,215 B1



              804 -                          806
                                                  2
          0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
      1               Source Port                                                                      Destination Port
     et nonut neshe non state magna   at wala naako na m?n mansemalo na temat ovat mo at maut venku na af met          wat met wat maak noong nonsto ne nan na ang natin matemat
                                                                      Sequence Number
                                                                  Acknowledgment Number
      | Data |                                        TUJA PRIS / FI
      loffsetl Reserved | RICISISIYI                                                                            Window
                                                        G |KH | TININ
      * - *- * - * - *         - *-*-*-                        - *-         - - *- * - *             - *- *- *- - *- * -*-                                   *- *- *- - -
                         Checksum                                                                      Urgent Pointer
                                                                                                                  Ver
      *    * * *    * * ** *      *    *           * * * * *     * * ** *     * * * * *        ** * * *         * - - - -- - - -        = -         -- - - - - - -    -- -- -
                                                            Options                                                                                     Padding
                                                                                          data
                                                                                        802

            812 m                          +
                                                                            Source Address                                                          1
                                               - --- - - - - - - --- - - - - - - + - - - - - - - - - - - - - - --- -                                                 814
                                                                      Destination Address                                                      o
                                               -***** *** ***** mon after -* * * * ww ws of - ** *** ** **** * o of ww ww           -
                                           | zero                     | PTCL               I         TCP Length                                     1
                                           form www ww w. w mom ofte ma ww www ww wwww ws of ww wwmm wwww wa waogle mwm ww wowowo wo wo ofte

                   822                                                                 810
                                               -      - -             -      - -                            -             - -       -         - -

                                                      KIND 1 Length 1                                        ITP Data                                   1
                                                      824          820                                                                        826
                                                                 Figures are adapted from RFC 793



                                                                               Fig . 8
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 12 of 26


                                                      US 10 ,375 ,215 B1
     METHODS , SYSTEMS, AND COMPUTER                                      With respect to the keep - alive option , some argue that it
      PROGRAM PRODUCTS FOR SHARING                                     is unnecessary and that it can waste network bandwidth .
    INFORMATION FOR DETECTING AN IDLE                                  Some of these critics point out that a keep - alive packet can
                  TCP CONNECTION                                       bring down a TCP connection . Further, since nodes includ
                                                                     5 ing endpoints in a TCP connection do not cooperate in
                RELATED APPLICATIONS                                   supporting the keep -alive option , the nodes may operate in
                                                                       opposition to one another and /or may waste resources by
   This application is a continuation of, and claims priority          duplicating function , according to critics of the keep -alive
to U . S . patent application Ser. No . 15 /915 , 047 entitled option .
“ METHODS, SYSTEMS, AND COMPUTER PROGRAM 10 Proponents of the keep -alive option claim there is a
PRODUCTS FOR SHARING INFORMATION FOR                                   benefit to detecting a dead peer/partner endpoint sooner. A
DETECTING AN IDLE TCP CONNECTION ,” filed on                           node providing TCP keep -alive can also indirectly detect
Mar. 7 , 2018 which , in turn , is a continuation of, and claims       when a network is so congested that two nodes with end
priority to U . S . patent application Ser. No. 15 /694 , 802 , now points in a TCP connection are effectively disconnected .
U . S . Pat. No. 9 , 923 , 995, entitled “ METHODS , SYSTEMS, 15 Proponents argue that keep -alive can keep an inactive TCP
AND COMPUTER PROGRAM PRODUCTS FOR SHAR                                 connection open . For example , some network nodes such as
ING INFORMATION FOR DETECTING AN IDLE TCP                              firewalls are configured to close TCP connections deter
CONNECTION ,” filed on Sep . 3 , 2017 which , in turn , is a           mined to be idle or inactive in order to recover resources.
continuation -in - part of , and claims priority to U . S . patent     Keep - alive can prevent this . This is good from the perspec
application Ser. No. 14 / 667 ,642 , entitled “ METHODS, 20 tive of the node sending keep -alive packets , but the keep
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                                 alive packets might cause the firewall to waste resources and
FOR SELECTING A RESOURCE BASED ON A MEA -                              possibly block or terminate TCP connections with other
SURE OF A PROCESSING COST,” filed on Mar. 24 , 2015                    nodes.
which , in turn , is a continuation - in -part of and claims              TCP keep -alive and the debate of its benefits and faults
priority to U . S . patent application Ser. No . 13 /477 , 402 , 25 have been around for decades . To date no mechanism to
entitled “ METHODS, SYSTEMS, AND COMPUTER                             allow two TCP connection endpoints to cooperate in sup
PROGRAM PRODUCTS FOR SHARING INFORMA                                 porting the keep -alive option has been proposed or imple
 TION FOR DETECTING AN IDLE TCP CONNECTION ,"                        mented . The broader issue of enabling cooperation and
filed May 22, 2012 which is a continuation of and claims negotiation between nodes in a TCP connection in detecting
priority to U .S . patent application Ser. No. 12 /714 , 454, now 30 and managing idle , underactive, and /or dead TCP connec
U . S . Pat. No . 8 ,219 ,606 , entitled “METHODS , SYSTEMS, tions remains unaddressed .
AND COMPUTER PROGRAM PRODUCTS FOR SHAR -                                Accordingly , there exists a need for methods , systems,
ING INFORMATION FOR DETECTING AN IDLE TCP                            and computer program products for sharing information for
CONNECTION ,” filed Feb . 27, 2010 .                                 detecting an idle TCP connection .
    U . S . patent application Ser. No . 12 / 714 ,454 , entitled 35
"METHODS, SYSTEMS , AND COMPUTER PROGRAM                                                       SUMMARY
PRODUCTS FOR SHARING INFORMATION FOR
DETECTING AN IDLE TCP CONNECTION ," filed Feb .                           The following presents a simplified summary of the
27 , 2010 is incorporated herein by reference in its entirety disclosure in order to provide a basic understanding to the
for all purposes .                                           40 reader. This summary is not an extensive overview of the
    This application is related to the following commonly disclosure and it does not identify key /critical elements of
owned U .S . Patent Applications, the entire disclosure of the invention or delineate the scope of the invention . Its sole
which is incorporated by reference herein in its entirety for purpose is to present some concepts disclosed herein in a
all purposes: application Ser. No. 12 /714 ,063 filed on 2010 simplified form as a prelude to the more detailed description
Feb . 26 , entitled “Methods, Systems, and Program Products 45 thatA iscomputer
                                                                         presented- implemented
                                                                                      later.    method is provided , compris
for Detecting an Idle TCP Connection " .
                                                               ing: causing access to be provided to a server computer
                        BACKGROUND                             including: a non - transitory memory storing a network appli
                                                                       cation , and one or more processors in communication with
   Various implementations of the transmission control pro - 50 the non -transitory memory , wherein the one or more pro
tocol (TCP ) in network nodes support a number of options              cessors execute the network application to operate in accor
that are not negotiated or even communicated between or                dance with a first protocol including a transmission control
among any of the nodes . Some of these options are included            protocol ( TCP) ; causing a TCP connection to be established
in the specification of the TCP while others are not . For             with a client computer, by: communicating a segment
example , the TCP keep -alive option is supported by a 55              including at least one first synchronize bit, communicating
number of implementations of the TCP. It is not, however,              a first acknowledgement of the segment, and at least one
part of the TCP specification as described in “ Request for            second synchronize bit, and communicating a second
Comments” (RFC ) document RFC 793 edited by John                       acknowledgement; causing first data to be communicated
Postel, titled “ Transmission Control Protocol, DARPA Inter - from the server computer to the client computer utilizing the
net Program Internet Protocol Specification ” (September 60 TCP connection in accordance with the TCP protocol and a
1981 ), which is incorporated here in its entirety by refer -          hypertext transfer protocol (HTTP ) , for being presented to a
ence. One, both , or neither node including an endpoint in a           user of the client computer , causing the server computer to
TCP connection may support a keep -alive option for the                permit second data , from the user of the client computer, to
connection . Each node supports or does not support keep -             be received at the server computer from the client computer
alive for a TCP connection based on each node 's require - 65 utilizing the TCP connection in accordance with the TCP
ments without consideration for the other node in the TCP     protocol and the hypertext transfer protocol (HTTP ); and
connection .                                                  causing access to be provided , to the client computer, to code
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 13 of 26


                                                   US 10 ,375 ,215 B1
that causes the client computer to operate in accordance with     client computer utilizing the TCP connection in accordance
a second protocol that is separate from the TCP , in order to     with the TCP protocol and the hypertext transfer protocol
establish a second protocol connection with another server        (HTTP ); and providing access to code that causes the client
computer, by: receiving a packet, detecting an idle time          computer to operate in accordance with a second protocol
period parameter field in the packet, identifying metadata in 5 that is different from the TCP and that operates above an
the idle time period parameter field for an idle time period ,    Internet Protocol (IP ) layer and below a hypertext transfer
where , after the idle time period is detected , the second       protocol (HTTP ) application layer, in order to setup a second
protocol connection is deemed inactive , and creating or          protocol connection with another server computer, by :
modifying , by the client computer and based on the meta -        receiving , by the client computer from the another server
data , a timeout attribute associated with the second protocol 10 computer, a packet , identifying metadata , that specifies a
connection.                                                       number of seconds or minutes , in an idle time period
   Another computer- implemented method is provided com -         parameter field in the packet for an idle time period during
prising: providing access to a server computer including: a       which , no packet is communicated that meets each of the
non - transitory memory storing a network application , and       following criteria : a ) communicated via the second protocol
one or more processors in communication with the non - 15 connection , and b ) causes the second protocol connection to
transitory memory, wherein the one or more processors             be kept at least partially alive , and determining , by the client
execute the network application to operate in accordance          computer and based on the metadata , a timeout attribute
with a first protocol including a transmission control proto -    associated with the second protocol connection .
col ( TCP ); causing a TCP connection to be established with         Still yet another computer - implemented method is pro
a client computer, by communicating a segment including at 20 vided comprising : providing access to a server computer
least one first synchronize bit; communicating a first            including: a non -transitory memory storing instructions, and
acknowledgement of the segment, and at least one second           one or more processors in communication with the non
synchronize bit; and communicating a second acknowledge           transitory memory, wherein the one or more processors
ment; causing first data to be communicated from the server       execute the instructions such that a network application
computer to the client computer utilizing the TCP connec - 25 operates in accordance with a first protocol including a
tion in accordance with the TCP protocol and a hypertext          transmission control protocol ( TCP ) that operates above an
transfer protocol (HTTP ), for being presented to a user of the   Internet Protocol (IP ) layer and below a hypertext transfer
client computer ; causing the server computer to permit           protocol (HTTP ) application layer, the server computer,
second data , from the user of the client computer, to be         when operating in accordance with the first protocol to set up
received at the server computer from the client computer 30 a TCP connection with a client computer, configured to :
utilizing the TCP connection in accordance with the TCP           communicate a segment including at least one first synchro
protocol and the hypertext transfer protocol (HTTP ) ; and        nize bit, communicate a first acknowledgement of the seg
providing access to code that results in the client computer      ment, and at least one second synchronize bit, and commu
operating in accordance with a second protocol that is            nicate a second acknowledgement; causing first data to be
separate from the TCP, in order to establish a second 35 communicated from the server computer to the client com
protocol connection with another server computer, by : iden -     puter utilizing the TCP connection in accordance with the
tifying idle information for detecting an idle time period,       TCP protocol and a hypertext transfer protocol (HTTP ), for
after which , the second protocol connection is subject to        being presented to a user of the client computer , causing the
deactivation , generating a second protocol packet including      server computer to permit second data , of the user of the
an idle time period parameter field identifying metadata for 40 client computer, to be received at the server computer from
the idle time period based on the idle information , and the client computer utilizing the TCP connection in accor
sending, from the client computer to the another server dance with the TCP protocol and the hypertext transfer
computer, the second protocol packet to provide the meta -        protocol (HTTP ) ; and providing access to code that results
data for the idle time period to the another server computer,     in the client computer operating in accordance with a second
for use by the another server computer in creating or 45 protocol, that is different from the TCP and operates above
modifying , based on the metadata , a timeout attribute asso -    the IP layer and below the HTTP application layer, in order
ciated with the second protocol connection .                      to setup a second protocol connection with another server
   Yet another computer -implemented method is provided           computer , and to : receive idle information for use in detect
comprising: providing access to a server computer includ -        ing an idle time period during which no signal is commu
ing : a non - transitory memory storing instructions , and one 50 nicated that meets each of the following criteria : a ) com
or more processors in communication with the non -transi          municated in the second protocol connection , and b ) results
tory memory, wherein the one or more processors execute           in the second protocol connection being at least partially
the instructions such that a network application operates in      kept alive , generate , based on the idle information , a second
accordance with a first protocol including a transmission         protocol packet including an idle time period parameter field
control protocol (TCP ), the server computer, when operating 55 identifying metadata that is specified in a number of seconds
in accordance with the first protocol to set up a TCP             or minutes , and send , from the client computer to another
connection with a client computer, configured to : commu -        server computer and during the set up of the second protocol
nicate a segment including at least one first synchronize bit     connection , the second protocol packet to provide the meta
communicate a first acknowledgement of the segment, and           data to the another server computer, for use by the another
at least one second synchronize bit, and communicate a 60 server computer in determining a timeout attribute associ
second acknowledgement; causing first data to be commu -  ated with the second protocol connection .
nicated from the server computer to the client computer              Other methods and systems are also described for sharing
utilizing the TCP connection in accordance with the TCP           information for detecting an idle TCP connection . In one
protocol and a hypertext transfer protocol (HTTP ), for being     aspect, a method includes receiving, by a second node from
presented to a user of the client computer; causing the server 65 a first node, a first transmission control protocol ( TCP )
computer to permit second data , of the user of the client packet in a TCP connection . The method further includes
computer, to be received at the server computer from the          detecting a first idle time period header, in the first packet,
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 14 of 26


                                                     US 10 ,375 ,215 B1
identifying metadata for a first idle time period , detectable           BRIEF DESCRIPTION OF THE DRAWINGS
by the first node , during which no TCP packet including data
in a first TCP data stream sent in the TCP connection by the          Objects and advantages of the present invention will
second node is received by the first node . The method still becomeapparent to those skilled in the art upon reading this
further includes modifying, based on the metadata , by the 5 description in conjunction with the accompanying drawings ,
second node a timeout attribute associated with the TCP             in which like reference numerals have been used to desig
connection .                                                        nate like or analogous elements , and in which :
   Further, a system for sharing information for detecting an         FIG . 1 is a block diagram illustrating an exemplary
idle TCP connection is described . The system includes an           hardware device included in and /or otherwise providing an
execution environment including an instruction processing 10 execution environment in which the subject matter may be
unit configured to process an instruction included in at least implemented ;
one of a net in -port component, an idle time period option       FIG . 2 is a flow diagram illustrating a method for sharing
handler component, and an option attribute handler compo - information for detecting an idle TCP connection according
nent . The system includes the net in -port component con - to an aspect of the subject matter described herein ;
figured for receiving, by a second node from a first node , a 15 FIG . 3 is a flow diagram illustrating another method for
first transmission control protocol ( TCP ) packet in a TCP     sharing information for detecting an idle TCP connection
connection. The system further includes the idle time period        according to another aspect of the subjectmatter described
option handler component configured for detecting a first           herein ;
idle time period header, in the first packet, identifying              FIG . 4a and FIG . 4b show a block a diagram illustrating
metadata for a first idle time period , detectable by the first 20 an arrangement of components for sharing information for
node , during which no TCP packet including data in a first detecting an idle TCP connection according to a further
 TCP data stream sent in the TCP connection by the second aspect of the subject matter described herein ;
node is received by the first node. The system still further         FIG . 5 is a block diagram illustrating an arrangement of
includes the option attribute handler component configured    components for sharing information for detecting an idle
for modifying, based on themetadata , by the second node a 25 TCP connection according to still another aspect of the
timeout attribute associated with the TCP connection          subject matter described herein ;
   In another aspect, a method for sharing information for             FIG . 6 is a network diagram illustrating an exemplary
detecting an idle TCP connection is described that includes         system for sharing information for detecting an idle TCP
receiving, by a first node , first idle information for detecting   connection according to an aspect of the subject matter
a first idle time period during which no TCP packet includ - 30 described herein ;
ing data in a first data stream sent in the TCP connection by         FIG . 7 is a message flow diagram illustrating an exem
a second node is received by the first node . The method            plary data and execution flow for sharing information for
further includes generating a TCP packet including a first detecting an idle TCP connection according to an aspect of
idle time period header identifying metadata for the first idle the subject matter described herein ; and
time period based on the first idle information . The method 35 FIG . 8 is a diagram illustrating a structure for a packet
still further includes sending the TCP packet in the TCP transmitted via a network according to an aspect of the
connection to the second node to provide the metadata for           subjectmatter described herein .
the first idle timeperiod to the second node . Themethod also
includes detecting the first idle timeperiod based on the first                  DETAILED DESCRIPTION
idle information. The method additionally includes deacti - 40
vating the TCP connection in response to detecting the first          An exemplary device included in an execution environ
idle time period.                                                   ment that may be configured according to the subject matter
   Still further, a system for sharing information for detect       is illustrated in FIG . 1 . An execution environment includes
ing an idle TCP connection is described . The system          an arrangement of hardware and , optionally , software that
includes an execution environment including an instruction 45 may be further configured to include an arrangement of
processing unit configured to process an instruction included components for performing a method of the subject matter
in at least one of an idle time period policy component, a          described herein .
packet generator component, a net out-port component, an               An execution environment includes and / or is otherwise
idle time period monitor component, and a connection state          provided by one ormore devices . An execution environment
component. The system includes the idle time period policy 50 may include a virtual execution environment including
component configured for receiving , by a first node , first idle   software components operating in a host execution environ
information for detecting a first idle time period during           ment . Exemplary devices included in or otherwise providing
which no TCP packet including data in a first data stream           suitable execution environments for configuring according
sent in the TCP connection by a second node is received by to the subject matter include personal computers, notebook
the first node . The system includes the packet generator 55 computers, tablet computers , servers , hand - held and other
component configured for generating a TCP packet includ      mobile devices,multiprocessor devices, distributed devices ,
ing a first idle time period header identifying metadata for        consumer electronic devices, and /or network - enabled
the first idle time period based on the first idle information .    devices. Those skilled in the art will understand that the
The system still further includes the net out- port component       components illustrated in FIG . 1 are exemplary and may
configured for sending the TCP packet in the TCP connec - 60        vary by particular execution environment .
tion to the second node to provide the metadata for the first          FIG . 1 illustrates hardware device 100 included in execu
idle time period to the second node. The system includes the        tion environment 102 which includes instruction -processing
idle timeperiod monitor component configured for detecting unit (IPU ) 104 , such as one or more microprocessors ;
the first idle time period based on the first idle information . physical IPU memory 106 including storage locations iden
The system includes the connection state component con - 65 tified by addresses in a physical memory address space of
figured for deactivating the TCP connection in response to          IPU 104 ; persistent secondary storage 108 , such as one or
detecting the first idle time period .                              more hard drives and /or flash storage media ; input device
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 15 of 26


                                                    US 10 ,375 ,215 B1
adapter 110 , such as key or keypad hardware , keyboard               Execution environment 102 may receive user-provided
adapter , and /or mouse adapter, output device adapter 112 ,        information via one or more input devices illustrated by
such as a display or audio adapter for presenting information       input device 128 . Input device 128 provides input informa
to a user ; a network interface , illustrated by network inter- tion to other components in execution environment 102 via
face adapter 114 , for communicating via a network such as 5 input device adapter 110 . Execution environment 102 may
a LAN and/ or WAN : and a communication mechanism that              include an input device adapter for a keyboard , a touch
couples elements 104- 114 , illustrated as bus 116 . Elements       screen , a microphone, a joystick , a television receiver, a
104 - 114 may be operatively coupled by variousmeans. Bus video      camera , a still camera , a document scanner, a fax , a
 116 may comprise any type of bus architecture, including a 10 device , toa modem
                                                               phone ,
                                                                            name a
                                                                                   , a network adapter, and /or a pointing
                                                                                    few exemplary input devices.
memory bus, a peripheralbus, a local bus, and /or a switch       Input device 128 included in execution environment 102
ing fabric .                                                        may be included in device 100 as FIG . 1 illustrates or may
   IPU 104 is an instruction execution machine, apparatus,          be external (not shown ) to device 100 . Execution environ
or device . Exemplary IPUs include one or more micropro           ment 102 may include one or more internal and /or external
cessors, digital signal processors (DSP ), graphics processing 15 input devices. External input devices may be connected to
units (GPU ), application -specific integrated circuits (ASIC ), device 100 via corresponding communication interfaces
and/ or field programmable gate arrays (FPGA ).                   such as a serial port, a parallel port, and /or a universal serial
   IPU 104 may access machine code instructions and data            bus (USB ) port . Input device adapter 110 receives input and
via one or more memory address spaces in addition to the            provides a representation to bus 116 to be received by IPU
physical memory address space . A memory address space 20 104 , physical IPU memory 106 , and /or other components
includes addresses identifying locations in an IPU memory .         included in execution environment 102.
IPU 104 may have more than one IPU memory . Thus, IPU                 Output device 130 in FIG . 1 exemplifies one or more
 104 may have more than one memory address space . IPU              output devices that may be included in and /or may be
104 may access a location in an IPU memory by processing            external to and operatively coupled to device 100 . For
an address identifying the location . The processed address 25 example , output device 130 is illustrated connected to bus
may be in an operand of a machine code instruction and/ or           116 via output device adapter 112 . Output device 130 may
may be identified in a register or other portion of IPU 104.        be a display device . Exemplary display devices include
  FIG . 1 illustrates virtual IPU memory 118 spanning at            liquid crystal displays (LCDs), light emitting diode (LED )
least part of physical IPU memory 106 and at least part of displays , and projectors. Output device 130 presents output
persistent secondary storage 108. Virtual memory addresses 30 of execution environment 102 to one or more users. In some
in a memory address space may be mapped to physical           embodiments , an output device is a device such as a phone,
memory addresses identifying locations in physical IPU              a joystick , and /or a touch screen . In addition to various types
memory 106 . An address space for identifying locations in          of display devices , exemplary output devices include print
a virtual IPU memory is referred to as a virtual memory            e rs, speakers, tactile output devices such as motion produc
address space ; its addresses are referred to as virtual 35 ing devices, and other output devices producing sensory
memory addresses ; and its IPU memory is known as a         information detectable by a user.
virtual IPU memory or virtual memory . The term IPU                    A device included in or otherwise providing an execution
memory may refer to physical IPU memory 106 and /or                 environment may operate in a networked environment com
virtual IPU memory 118 depending on the context in which            municating with one or more devices (not shown ) via one or
the term is used .                                              40 more network interfaces . The terms " communication inter
   Various types ofmemory technologies may be included in face ” and “ network interface ” are used interchangeably .
physical IPU memory 106 . Exemplary memory technologies   FIG . 1 illustrates network interface adapter 114 as a network
include static random access memory (SRAM ) and/ or       interface included in execution environment 102 to opera
dynamic RAM (DRAM ) including variants such as dual data  tively couple device 100 to a network . The terms “ network
rate synchronous DRAM (DDR SDRAM ), error correcting 45 node ” and “ node” in this document both refer to a device
code synchronous DRAM (ECC SDRAM ), and/ or RAM - having a network interface operatively coupled to a network .
BUS DRAM (RDRAM ). Physical IPU memory 106 may                       E xemplary network interfaces include wireless network
include volatile memory as illustrated in the previous sen - adapters and wired network adapters . Exemplary wireless
tence and/or may include nonvolatile memory such as          networks include a BLUETOOTH network , a wireless
nonvolatile flash RAM (NVRAM ) and / or read -only memory 50 802 .11 network , and/ or a wireless telephony network ( e . g .,
(ROM ).                                                             a cellular, PCS , CDMA , and / or GSM network ). Exemplary
   Persistent secondary storage 108 may include one or more         wired networks include various types of LANs, wide area
flash memory storage devices, one or more hard disk drives,         networks (WANs), and personal area networks (PAN ).
one or more magnetic disk drives, and/ or one ormore optical Exemplary network adapters for wired networks include
disk drives . Persistent secondary storage may include 55 Ethernet adapters , Token - ring adapters, FDDI adapters,
removable media . The drives and their associated computer -        asynchronous transfer mode (ATM ) adapters , and modems
readable storage media provide volatile and/ or nonvolatile         of various types . Exemplary networks also include intranets
storage for computer readable instructions, data structures,        and internets such as the Internet .
program components , and other data for execution environ      FIG . 2 is a flow diagram illustrating a first method for
ment 102 .                                                60 sharing information for detecting an idle TCP connection
   Execution environment 102 may include software com - according to an exemplary aspect of the subject matter
ponents stored in persistent secondary storage 108, in              described herein . FIG . 3 is a flow diagram illustrating a
remote storage accessible via a network , and /or in an IPU         second method for sharing information for detecting an idle
memory . FIG . 1 illustrates execution environment 102              TCP connection according to an exemplary aspect of the
including operating system 120 , one or more applications 65 subject matter described herein . FIG . 4a is a block diagram
122 , other program code and /or data components illustrated        illustrating a system for sharing information for detecting an
by other libraries and subsystems 124 .                             idle TCP connection according to the first method in FIG . 2 .
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 16 of 26


                                                    US 10 ,375 ,215 B1
                                                                                                    10
FIG . 4b is a block diagram illustrating a system for sharing        execution environment 502 . For ease of illustration , both
information for detecting an idle TCP connection according           first node 602 and second node 604 are configured with
to the second method in FIG . 3 . It is expected that many, if adaptations of the arrangement in FIG . 4a and the arrange
not most, systems configured to perform one of the methods ment in FIG . 4b . As such , the description of components and
illustrated in FIG . 2 and FIG . 3 will also be configured to 5 corresponding operations with respect to execution environ
perform the other method .                                          ment 502 in FIG . 5 is applicable to both first node 602 and
   A system for sharing information for detecting an idle            second node 604 in FIG . 6 .
TCP connection according to the method illustrated in FIG .            In FIG . 5 , network interface card (NIC ) 508 is an exem
2 includes an execution environment, such as execution        plification of a network interface illustrated in FIG . 1 by
environment 102 in FIG . 1, including an instruction pro - 10 network interface adapter 114 . NIC 508 includes a physical
cessing unit , such as IPU 104, configured to process an      layer component 510 operatively coupling execution envi
instruction included in at least one of an idle time period          ronment 502 to one or more physical media for carrying
policy component 450, a packet generator component 452,        communication signals . The media may be wired , such as an
and a net out -port component 454 , a idle time period monitor Ethernet LAN operating over CAT 6 cabling, or may be
component 456 , and a connection state component 458 15 wireless such as an 802.11n LAN . Other exemplary physical
illustrated in FIG . 4a.                                             layer protocols and corresponding media are identified
   A system for sharing information for detecting an idle            above .
TCP connection performing the method illustrated in FIG . 3            NIC 508 may also include a portion of link layer com
includes an execution environment , such as execution envi- ponent 512 . Link layer component 512 may provide for
ronment 102 in FIG . 1, including an instruction processing 20 communication between two nodes in a point -to -point com
unit , such as IPU 104 , configured to process an instruction       munication and /or two nodes in a local area network (LAN ) .
included in at least one of a net in -port component 460, an         Exemplary link layers and, their protocols have been
idle time period option handler component 462 , an option            described above including FDDI, ATM , and Ethernet . A
attribute handler component 464 illustrated in FIG . 4b.             portion of link layer component 512 is external to NIC 508.
   Components illustrated in FIG . 4a may be adapted for 25 The external portion may be realized as a device driver for
performing the method illustrated in FIG . 2 in a number of NIC 508 .
execution environments. Components illustrated in FIG . 4b          Link layer component 512 may receive data formatted as
may be adapted for performing the method illustrated in           one or more internet protocol ( IP ) packets from internet
FIG . 3 in a number of execution environments . FIG . 5 is a protocol ( IP ) layer component 514 . Link layer component
block diagram illustrating adaptations and / or analogs of the 30 512 packages data from IP layer component 514 according
components of FIG . 4a and FIG . 4b in exemplary execution           to the particular link layer protocol supported . Analogously ,
environment 502 including or otherwise provided by one or            link layer component 512 interprets data , received as signals
more nodes . The method depicted in FIG . 2 and the method           transmitted by the physical media operatively coupled to
depicted in FIG . 3 may be carried out by some or all of the         physical layer component 510 , according to a particular link
exemplary components and / or their analogs.                      35 layer protocol supported . Link layer component 512 may
   The components illustrated in FIG . 4 and FIG . 5 may be          strip off link layer specific data and transfer the payload of
included in or otherwise may be combined with some or all            link layer transmissions to IP layer component 514.
of the components of FIG . 1 to create a variety of arrange -           IP layer component 514 illustrated in FIG . 5 is configured
ments of components according to the subject matter                  to communicate with one ormore remote nodes over a LAN
described herein .                                           40 and / or a network of networks such as an intranet or the
   FIG . 6 illustrates first node 602 and second node 604 as    Internet. IP layer component 514 may receive data formatted
exemplary devices included in and/ or otherwise adapted for as TCP packets from TCP layer component 506 . IP layer
providing a suitable execution environment, such as execu -          component 514 packages data from TCP layer component
tion environment 502 illustrated in FIG . 5 , for an adaptation      506 into IP packets for transmission across a network . The
of the arrangement of components in FIG . 4a and an 45 network may be and/ or may include an internet . Analo
adaptation of the arrangement of components in FIG . 46 . As gously , IP layer component 514 interprets data , received
illustrated in FIG . 6 , first node 602 and second node 604 are      from link layer component 512 as IP protocol data and
operatively coupled to network 606 via respective network            detects IP packets in the received data . IP layer component
interfaces enabling first node 602 and second node 604 to       514 may strip off IP layer specific data and transfer the
communicate . FIG . 7 is a message flow diagram illustrating 50 payload of one or more IP packets to TCP layer component
an exemplary exchange of messages within and between                 506 .
first node 602 and second node 604 according to the subject            In FIG . 5 , IP layer component 514 is operatively coupled
matter described herein .                                      to TCP layer component 506 . TCP layer component 506 is
  As stated , the various adaptations of the arrangements of configured to provide a TCP connection over network 606
components in FIG . 4a and in FIG . 4b described herein are 55 for sending and/or receiving packets included in the TCP
not exhaustive .                                               connection between two nodes exemplified by first node 602
   In FIG . 5 , execution environment 502 illustrates a net -  and second node 604 .
work application 504 operating in a node configured to                  In a TCP connection including first node 602 and second
communicate with one or more other nodes via the TCP                 node 604 , first node 602 may include a first TCP connection
supported by TCP layer component 506 . For example , first 60 endpoint and second node 604 may include a second TCP
node 602 may be included in and/or provide execution                connection endpoint. The first and second TCP connection
environment 502 . Network application 504 may be a first            endpoints identify the TCP connection . The TCP connection
application configured to communicate with an application           may have other identifiers , in addition to the included
operating in second node 604 via network 606 . Second node          endpoints.
604 may be included in and/or provide another instance of 65           Components of execution environment 502 , in an aspect,
execution environment 502 . The operation of both first node        may interoperate with TCP layer component 506 directly . In
602 and second node 604 are described with respect to               another aspect, one or more components , such as network
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 17 of 26


                                                      US 10 ,375 ,215 B1
                             11                                                                          12
application 504 , may interoperate with TCP layer compo -                 a message received via a network , and /or a communication
nent 506 indirectly . Network application 504 may exchange                via a shared location in IPU memory and /or secondary
data with TCP layer component 506 via sockets component                   storage .
518 and/or an analog of sockets component 518 . Alterna                      Idle information may be received from a configuration
tively or additionally, network application 504 may com - 5 storage location for TCP layer component 506 in an IPU
municate with a remote node via an application protocol memory and /or in secondary storage 108 . The configured
layer illustrated by application protocol layer component idle information may be maintained and /or otherwise man
520 . Many application protocols currently exist and new    aged by settings service component 526 configured to main
application protocols will be developed . Exemplary appli-                tain and /or manage various options or settings for TCP layer
cation layer protocols include hypertext transfer protocol 10 component 506 and / or one or more TCP connections.
(HTTP ), file transfer protocol (FTP ), and extensible mes .                 In an aspect, network application 504 provides idle infor
saging and presence protocol (XMPP).                                      mation to ITP policy component 550 via settings service
   TCP layer component 506 in FIG . 5 may receive data                     component 526 interoperating with sockets component 518 .
from any of various sources for transmitting in correspond                 Sockets component 518 and /or TCP layer component 506
ing TCP connections to various corresponding identified 15 may support TCP options applicable globally for some or all
TCP connection endpoints in one or more network nodes.      TCP connections and/ or may support TCP options on a per
FIG . 5 illustrates application in - port ( app in -port) compo           connection basis. Per connection TCP optionsmay override
nent 522 providing an interface component for receiving global TCP options if global options are also supported . In
data to transmit in a TCP connection . FIG . 5 illustrates TCP another aspect, idle information may be received from
layer component 506 includes packet generator component 20 and /or otherwise received based on information via appli
552 configured to package data received by application                    cation protocol layer 520 , via sockets component 518 ,
in - port component 522 for transmitting in one or more TCP               and /or directly from network application 504 .
packets . The one or more TCP packets are provided to IP                    Application protocol layer 520 may provide idle infor
layer component 514 via net out- port component 554 exem                  mation to ITP policy component 550 via settings service
plifying an output interface component.                              25 component 526 and , optionally, via sockets component 518 .
   Analogously , TCP layer component 506 interprets data                  Idle information provided by application protocol layer 520
received from IP layer component 514 via net in - port                    may be based on data received from network application
component 560. The data is interpreted as TCP data and TCP                504 , based on a particular configuration of application
packets are detected in the received data by net in -port                 protocol layer 520 , and /or received from a user and / or
component 560 and /or packet handler component 516 . FIG . 30 administrator of one or both of network application 504 and
5 illustrates TCP layer component 506 includes packet                     application protocol layer 520 .
handler component 516 to strip off and / or otherwise process                In an aspect, the idle information received may be based
TCP layer specific data . Packet handler component 516                    on a previous ITP header identified in a packet in the TCP
interoperates with application out-port (app out- port) com               connection received by first node 602 from second node 604 .
ponent 524 to transfer data in the TCP packet included in a 35 The previous packet may be received by net in -port com
TCP data stream to sockets component 518 , application                    ponent 560 . The previous ITP header may be detected by
protocol layer 520 , network application 504 , and/or other               ITP option handler component 562 interoperating with
components associated with the local endpoint of the TCP                  packet handler component 516 . Idle information may be
connection . Detailed information on the operation of TCP is              identified and /or otherwise determined by ITP option han
included in RFC 793 .                                                40   dler component 562 . ITP policy component 550 may inter
   With reference to the method illustrated in FIG . 2 , block            operate with ITP option handler component 562 to receive
202 illustrates the method includes receiving , by a first node,          the idle information .
first idle information for detecting a first idle time period                Idle information received , determined , and / or otherwise
during which no TCP packet including data in a first data                 identified may include and /or identify a duration of time for
stream sent in the TCP connection by a second node is 45 detecting an idle time period . The duration may be specified
received by the first node . Accordingly , a system for sharing           according to various measures of time including seconds ,
information for detecting an idle TCP connection includes                 minutes , hours , and/ or days .
means for receiving , by a first node , first idle information for          Alternatively or additionally , idle information may
detecting a first idle time period during which no TCP packet             include and/or identify a generator for determining a dura
including data in a first data stream sent in the TCP con - 50 tion of time for detecting an idle timeperiod . An exemplary
nection by a second node is received by the first node . For              generator may include a formula, an expression , a function ,
example , as illustrated in FIG . 4a , idle time period policy            a policy, and / or other mechanism for generating and /or
component 450 is configured for receiving, by a first node,               otherwise identifying a duration of time.
first idle information for detecting a first idle time period      In an aspect, one or more algorithms for generating a
during which no TCP packet including data in a first data 55 duration of time for detecting an idle time period may be
stream sent in the TCP connection by a second node is associated with identifiers. The algorithm identifiers may be
received by the first node .                                    standardized within a group of nodes including first node
   FIG . 5 illustrates idle time period (ITP ) policy component 602 and second node 604 . The received idle information
550 as an adaptation of and/ or analog of ITP policy com - may include and/ or reference an algorithm identifier. First
ponent 450 in FIG . 4a . One or more idle time period policy 60 node 602 and second node 604 may each maintain an
components 550 operate in execution environment 502.            association between one or more of the algorithm identifiers
  Message 702 in FIG . 7 illustrates a communication            and a duration generator such as a function and/ or a class
including and /or otherwise identifying idle information                  configured to perform the identified algorithm .
received by ITP policy component 550 . Message 702 may             duration generator may determine the duration of time
take various forms in various aspects. Exemplary forms for 65 for detecting an idle time period based on one or more
message 702 include a function /method invocation , a mes-                attributes accessible to one or both of first node 602 and
sage passed via a message queue, data transmitted via a pipe ,            second node 604 . Exemplary attributes include a measure of
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 18 of 26


                                                     US 10 ,375 ,215 B1
                                13                                                              14
network latency, a measure of network congestion , an indi- keep -alive attributes in determining whether a keep -alive
cation of the availability of a particular resource , a user option is active and / or in identifying its current state .
specified attribute , a security attribute, an energy usage         In response to identifying the idle information , ITP policy
attribute , a user attribute such as role of the user, and/ or a component 550 may activate , disable , and /or modify the
measure of bandwidth supported by NIC 508 and/or a 5 state of the keep -alive option via interoperation with one or
physical network medium operatively coupled to NIC 508 . more of settings service component 526 , connection state
   Alternatively or additionally , idle information may          component 558 , and/or a keep -alive option handler. Thus, in
include a parameter such as one or more of the attributes        response   to identifying the idle information , ITP policy
identified in the previous paragraph for use in a duration       component    550 may prevent and /or alter the time a keep
generator for determining a duration of time for measuring 10
and /or otherwise detecting an idle time period .                alive  packet is sent to second node 604 from first node 602.
                                                                    Alternatively or additionally , ITP policy component 550
   ATCP connection may be identified by its endpoints. First
node 602 and /or second node 604 may include an endpoint operating
                                                                 ated  with
                                                                            in first node 602 may modify an attribute associ
                                                                            an acknowledgment timeout configured for TCP
of the TCP connection . Alternatively or additionally , first
node 602 and /or second node 604 may include a proxy 15 laye     layer  component    506 . Modifying an acknowledgment tim
endpoint representing an endpoint in a TCP connection .               eout attribute may include creating the attribute , deleting the
Nodes , that provide a network address translation (NAT)              attribute, and /or modifying the attribute. ITP policy compo
service , are exemplary nodes including proxy endpoints .             nent 550 may interoperate with settings service component
  Anode including a TCP connection endpoint is referred to            526 , connection state component 558 , and /or an acknowl
as a host. Hosts are typically user devices and/or servers that 20 edgment option handler component (not shown ) to detect the
typically operate at the edge of a network . While endpoints          existence and state of one or more packet acknowledgment
of most TCP connections are not typically included in                 attributes . In response to identifying the idle information ,
network nodes for relaying, routing, and /or otherwise for -          ITP policy component 550 may modify the state of the
warding TCP packet data within a network such as routing              packet acknowledgment option . Thus, in response to iden
nodes and switching nodes . Such network nodes may 25 tifying the idle information , ITP policy component 550 may
include one or more connection endpoints for one or more              prevent and /or alter the time an acknowledgment is sent in
respective TCP connections. It should be understood that the          a packet in a TCP connection .
term " host” refers to a role played by a device in a network .          Returning to FIG . 2 , block 204 illustrates the method
First node 602 and /or second node 604 may play the role of           further includes generating a TCP packet including a first
a host in a TCP connection and/or may be proxy nodes.              30 idle timeperiod header identifying metadata for the first idle
   A node is referred to as being in or included in a TCP             time period based on the first idle information . Accordingly ,
connection when the node includes an endpoint of the                  a system for sharing information for detecting an idle TCP
connection and / or includes a proxy for a connection end             connection includes means for generating a TCP packet
point, referred to as a proxy endpoint. A proxy endpoint and          including a first idle time period header identifying metadata
an endpoint in a TCP connection may be in the same node 35 for the first idle time period based on the first idle informa
or in different nodes.                                                tion . For example, as illustrated in FIG . 4a , packet generator
   In FIG . 5 , connection state component 558 may maintain           component 452 is configured for generating a TCP packet
state information for one or more TCP connection endpoints            including a first idle time period header identifying metadata
and/or proxy endpoints of corresponding TCP connections               for the first idle time period based on the first idle informa
included in an instance of an execution environment, such as 40 tion .
execution environment 502 , included in and / or provided by            FIG . 5 illustrates packet generator component 552 as an
first node 602 or second node 604 .                                   adaptation of and /or analog of packet generator component
   First node 602 and/ or second node 604 may play a role of          452 in FIG . 4a. One or more packet generator components
a proxy node for a node including a TCP connection                    552 operate in execution environment 502 .
endpoint. First node 602 and /or second node 604 may 45 Packet generator component 552 in FIG . 5 may receive
include a proxy endpoint representing an endpoint in a TCP   idle information and/ or information based on the received
connection . A proxy node forwards TCP packet data , sent by idle information from ITP policy component 550 . Whether
a host including a TCP connection endpoint, to another host and when packet generator component 552 receives infor
including a corresponding connection endpoint represented    mation for including an idle time period ( ITP ) header in a
by a proxy endpoint included in the proxy node and vice 50 TCP packet may depend on a current state of the associated
versa . Exemplary proxy nodes in addition to including                TCP connection . In FIG . 5 , ITP policy component 550 may
routing and /or switching capabilities may include a bridge ,         interoperate with connection state component 558 to deter
a hub , a repeater, a gateway, and a firewall.                        mine whether and when to provide information to packet
   In an aspect, a TCP keep - alive option , a TCP user timeout,      generator component 552 for including an ITP header in a
a retransmission timeout, an acknowledgment timeout, and / 55 TCP packet.
or another timeout associated with a TCP connection may be             I n an aspect, an ITP header may be included in a packet
modified based on the first idle information .                        exchanged during setup of TCP connection. RFC 793
   For example, in FIG . 5 , ITP policy component 550                 describes a " three -way handshake” for establishing a TCP
operating in first node 602 may modify an attribute of a TCP    connection . The synchronization requires each side to send
keep -alive option provided by one or more keep -alive com - 60 it' s own initial sequence number and to receive a confirma
ponents that may include settings service component 526 . tion of it in acknowledgment from the other side . Each side
Modifying a keep -alive attribute may include creating the       must also receive the other side' s initial sequence number
attribute , deleting the attribute, and /or modifying the attri- and send a confirming acknowledgment.
bute . ITP policy component 550 may interoperate with               1) A™B SYN my sequence number is X
settings service component 526 , connection state component 65 2 )A B ACK your sequence number is X
558, and / or a keep - alive option handler component (not         3 )A B SYN my sequence number is Y
shown ) to detect the existence and state of one or more           4 ) A?B ACK your sequence number is Y
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 19 of 26


                                                    US 10 ,375 ,215 B1
                         15                                                                       16
   Because steps 2 and 3 can be combined in a single              ITP data field 826 in FIG . 8 may include and / or otherwise
message this is called the three way (or three message )       identify metadata for the first idle time period . For example ,
handshake.                                                     an ITP data field in a packet may include and /or otherwise
   Other message exchanges may be used in setting up a identify one or more of a duration of time for detecting an
TCP connection as those skilled in the art will understand . 5 idle time period , a duration generator for determining a
Such other exchanges are not currently supported by the duration of time for detecting an idle time period , and a
 TCP as described in RFC 793 . The specified “ three -way parameter
                                                               paramet for use in a duration generator for determining a
                                                               duration of time for measuring and detecting an idle time
handshake” and other patterns of message exchange for period          .
setting up a TCP connection include packets that are con 10 Message
sidered to be in the TCP connection for purposes of this other access704     to
                                                                                  in FIG . 7 illustrates an invocation and /or
                                                                                packet  generator component 552 for gener
disclosure . Including an ITP header may be restricted to      ating a TCP packet including an ITP header based on
packets exchanged in connection setup , excluded from pack received idle information .
ets exchanged during connection establishment, or allowed             Returning to FIG . 2 , block 206 illustrates the method
in one or more packets exchanged during connection estab
lishments and in packets exchanged after connection setup .         nection to the second node to provide the metadata for the
   In an aspect, when connection state component 558                first idle time period to the second node . Accordingly , a
and /or ITP policy component 550 determine an ITP header            system for sharing information for detecting an idle TCP
should be included in a TCP packet based on received idle           connection further includes means for sending the TCP
information , packet generator component 552 may include 20 packet in the TCP connection to the second node to provide
the ITP header in a next TCP packet generated in response           themetadata for the first idle time period to the second node .
to data received via application in -port component 522 for         For example , as illustrated in FIG . 4a, the net out-port
sending to first node 602 . In another aspect, packet generator     component 454 is configured for sending the TCP packet in
component 552 may send the ITP header in a TCP packet in            the TCP connection to the second node to provide the
the TCP connection with no data included in the TCP data 25 metadata for the first idle time period to the second node .
stream sent by first node 602 to second node 604 . Such a      FIG . 5 illustrates net out-port component 554 as an
packet is referred to as an empty Packet generator compo - adaptation of and /or analog of net out- port component 454
nent 554 may send the empty TCP packet when TCP layer               in FIG . 4a . One or more net out -port components 554
component 506 has no for data from an application in second         operate in execution environment 502. Net out-port compo
node 604 to send in the TCP data stream to first node 602 . 30 nent 554 is illustrated operatively coupled to packet genera
   Packet generator component 552 may generate a packet             tor component 552. Net out- port component 554 may
according to the TCP specifications and may include a receive TCP packet data from packet generator component
header identified as an ITP header in accordance with          552 and interoperate with IP layer component 514 to send
 specifications for including TCP option headers in a TCP the TCP packet in one or more IP packets via network 606
packet. See RFC 793 for more details. FIG . 8 illustrates a 35 to second node 604 . Message 706 . 1 in FIG . 7 illustrates a
 format or structure for a TCP packet 802 as described in TCP packet including an ITP header sent by first node 602
RFC 793 . Each “ + ” character in FIG . 8 , indicates a bit         and received by second node 604 .
boundary . TCP packet 802 specifies a location and format             In one aspect, an ITP header may be sent to make sending
for including a source port 804 portion including an iden -         one or more TCP keep - alive packets by a partner node in the
tifier for an endpoint of the TCP connection for a sending 40 connection unnecessary . A receiver of a packet including an
node and a destination port 806 including an identifier for a ITP header , such as second node 604 , may keep a TCP
corresponding endpoint of the TCP connection in a receiving   connection alive based on information in the ITP header.
node . IP packet 810 illustrates a format for an IP packet      In another aspect, first node 602 may set a keep - alive
header for an IP packet including TCP packet data . Source          timeout attribute based on a duration of the first idle time
address 812 specifies a location and format in an IP header 45 period identified in the first idle information and / or in the
for including a network address identifying a network inter -  metadata provided to second node 604 . For example , first
face of the sending node , and destination address 814             node 602 may monitor a time period during which no
identifying a network interface for the receiving node . A          non - empty packets are sent or received in the TCP connec
network address and a port number identify a connection             tion . A keep - alive option handler and /or keep - alive compo
endpoint in a network . Two endpoints identify a TCP 50 nent (not shown ) operating in first node 602 may set a
connection .                                                        keep -alive timer according to the timeout attribute, with a
   FIG . 8 also illustrates a format for an exemplary ITP          duration that will result in the keep -alive timer expiring
header 820 . A KIND location is specified for including an         before an idle time period can occur. In response to detecting
identifier indicating that the option is an idle time period        a keep -alive timeout, which may be indicated by the expi
( ITP ) option in an ITP header . Identifiers for option headers 55 ration of the keep -alive timer, the keep -alive option handler
are currently under the control of the Internet Assigned            and/or keep -alive policy component may provide informa
Numbers Authority ( IANA ). Length field 824 identifies a tion to packet generator component 552 to generate a TCP
length of an ITP header. An ITP data field 826 is specified keep -alive packet. The packet generator component 552
for including ITP header information for detecting an idle may provide the generated packet to net out-port component
time period as described herein                               60 554 for sending the TCP keep -alive packet to second node
   Those skilled in the art will recognize given this disclo - 604 to determine whether the TCP connection is active
sure that an ITP header may have other suitable formats and      and /or to keep the TCP connection active .
may be included in a TCP packet in structures and locations         In another aspect, ITP policy component 550 operating in
other than those specified for TCP options in RFC 793. An first node 602 may set a timer, analogous to the keep -alive
equivalent or analog of an ITP header may be included in a 65 timer described in the previous paragraph that expires before
footer of a protocol packet in an extension and/ or variant ofan timeperiod can occur. In response the timer expiring, ITP
the current TCP.                                              policy component 550 may provide idle information to
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 20 of 26


                                                    US 10 ,375 ,215 B1
                                                                                                   18
packet generator component 552 to generate a TCP packet             may include detecting that all received data has been
including a second ITP header. Content of the second ITP acknowledged and /or that all sent data has been acknowl
header may be based on the first idle information received , edged .
data received from second node 604 , information received       In an aspect, ITP policy component 550 may include a
from a network application thatmay be from a user, and /or 5 policy with a rule indicating that an idle time period cannot
                                                             begin while a TCP packet sent by first node 602 remains
on any information accessible to TCP layer component 506 unacknowledged
in execution environment 502 in first node 602 . The TCP                       by second node 604. ITP policy compo
packet generated by packet generator component 552 is                nent 550 may prevent ITP monitor component 556 from
                                                            initiating detection of an idle time period while unacknowl
provided to IP layer component 514 via net out- port com 10 edged
ponent 554 to send to second node 604 in the TCP connec            data exists . In a further aspect, a time duration may be
tion . Along with sending the message , first node 602 may           associated and/ or included in the policy identifying a limit to
reset and/or otherwise restart detection of the first idle time a period of waiting to receive acknowledgment of TCP
                                                                     packet data sent by first node 602 . In one aspect, waiting for
period . Thus, a second ITP header may be sent in a second      lack of an acknowledgment for an empty packet does not
 TCP packet by first node 602 to second
                                 second node 602
                                        node  buz along with
                                                  along with 15 delay detection of an idle time period, while in another
restarting detection of the first idle time period . Alterna    aspect ITP monitor component 556 will not initiate detection
tively, first node 602 may reset and initiate detection of an        while an empty packet remains unacknowledged .
idle time period with a different duration than the previous            In an aspect, idle information , received by a node may be
idle time period, based on the idle information for generating       included in and/or otherwise based on a previous idle time
the second ITP header.                                            20 period header identified in a previous TCP packet received
   Returning to FIG . 2 , block 208 illustrates the method           in the TCP connection by the node from a remote node prior
further includes detecting the first idle time period based on       to sending an ITP header based on the idle information by
the first idle information . Accordingly , a system for sharing      the node. For example , the first idle information received by
information for detecting an idle TCP connection further         ITP policy component 550 in first node 602 may be based on
includes means for detecting the first idle time period based 25 an idle timeperiod header included a TCP packet in the TCP
on the first idle information . For example , as illustrated in  connection sent by second node 604 and received by first
FIG . 4a , the idle time period monitor component 456 is node 602 prior to sending the first TCP packet by first node
configured for idle time period monitor.                           602 . The exchange of ITP headers may include a negotiation
   FIG . 5 illustrates idle time period monitor component 556or 30 between
                                                                      A
                                                                              first node 602 and second node 604 .
                                                                          duration   of time may be identified based on the idle
as an adaptation of and/ or analog of idle time period monitor
component 456 in FIG . 4a . One or more idle time period 602       information received by ITP policy component in first node
monitor components 556 operate in execution environment Detecting       . A timer may be set according to the identified duration .
                                                                                the first idle time period may include and /or
502 .
                                                                   otherwise   may    be based on detecting the timer expiration .
    In an aspect, in response to receiving the first idle infor 35 ITP monitor component
mation , ITP policy component 550 may store a value rep expire in a time duration556identified    may set a timer configured to
resenting a duration of time in a configuration storage information received by ITP policy based                 on the first idle
                                                                                                           component 550 . The
 location . Alternatively, or additionally , ITP policy compo -    identified duration may be longer , shorter, or equal to a
nent 550 may invoke a duration generator to determine a duration of the idle time period . ITP monitor component 556
duration of time for detecting the idle time period . The 40 may use multiple timers. ITP monitor component 556 may
duration generator may be preconfigured for the TCP con - recalculate and/ or otherwise generate a new idle duration
nection and /or may be identified based on the idle informa-         based on the idle information at one or more times during
tion received . As described , the invoked generator may be          detection of the first idle time period. That is, a duration of
invoked with a parameter included in and/ or otherwise               an idle time period may be static and /or may be dynamic ,
identified based on the received idle information .               45 changing based on attribute information accessible during
   ITP policy component 550 may interoperate with ITP                the detection process and /or based on one or more duration
monitor component 556 to identify the duration for detecting         generators.
the idle time period . ITP monitor component 556 , in various          Message 710 . 1 illustrates a call and /or other communi
aspects, may receive information including and /or otherwise         cation between ITP monitor component 556 and a timer
identifying a duration of time, a duration generator , and /or 50 component in first node 602 to set a timer included in
a parameter for a duration generator. ITP monitor compo              detecting an idle time period . Prior to the setting the timer ,
nent 556 may initiate and / or restart a process for detecting       first node 602 and second node 602 may be active in
an idle time period . In an aspect, ITP monitor component            exchanging TCP packets as illustrated by messages includ
556 detects and / or otherwise identifies a beginning of a           ing message 706 .2 through message 706 .n . Those skilled in
potential idle time period based on one or more specified 55 the art will recognize that detection of an idle time period
events .                                                     may not include explicitly and / or directly using a timer. ITP
    In an aspect, detecting the first idle time period by ITP       monitor component 556 may monitor other events as a
monitor component 556 may include detecting a time period           proxy or indirect mechanism for initiating detection and
 in the idle time period during which first node 602 has            detecting an idle time period .
received acknowledgment for all data sent via the TCP 60               ITP monitor component 556 may detect one or more
connection in the TCP data stream by first node 602 to events configured to indicate that an idle time period has
second node 604 . Further, the first idle time period may   occurred . For example , expiration of a timer or multiple
include a time period during which first node 602 has sent associated timers may be interpreted by ITP monitor com
one or more TCP packets to second node 604 to acknowl-      ponent 556 as marking an occurrence of the first idle time
edge all data received in a TCP data stream in the TCP 65 period . Message 710 . 2 illustrates ITP monitor component
connection from second node 604 to first node 602. Detect-  556 receiving information identifying expiration of a timer
ing the first idle time period by ITP monitor component 556 for detecting the first idle time period .
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 21 of 26


                                                    US 10 ,375 ,215 B1
                                                                                                20
   In a further aspect, in response to detecting the expiration   ITP option handler component 562 may identify the second
of a timer set as described above, a TCP keep - alive packet      ITP header received from second node 604 . The identified
may be sent by first node 602 to determine whether the TCP        second ITP header may be for detecting by first node 602 an
connection is action and / or to keep the TCP connection          idle time period , during which no TCP packet in the TCP
active. When the keep - alive packet is sent, an acknowledg - 5 connection is received , by the first node 602 that includes
ment timer may be set . If a timeout of the acknowledgment data in the first TCP data stream from second node 604 . The
timer is detected indicating no TCP packet has been received      first idle time period may be detected by ITP monitor
acknowledging the keep -alive packet , the first idle time component
period may be detected in response to and /or otherwise header and 556              in first node 602 based on the second ITP
                                                                               based on the received idle information . The
based on the timeout of the acknowledgment timer.              10 second ITP header received in the TCP packet from second
    In FIG . 5 , ITP policy component 550 in first node 602       node 604 may be based on the first ITP header in the TCP
may provide a duration identified based on the received idle packet        sent in the TCP connection by first node 602 to
 information to a keep -alive monitor component ( not shown ).
 The keep - alive monitor component may configure a keep          second   node 604 .
alive timer to expire based on the identified duration . In 15 In some aspects , the first node and second node 604 may
response to detecting expiration of the keep -alive timer, ITP continue to exchange ITP headers. Information in the
monitor component 556 may invoke packet generator com exchanged ITP headers may be based on ITP headers
ponent 552 to generate a TCP keep -alive packet. First node received in the TCP connection and /or on data accessible
602 may send the TCP packet to second node 604 . The TCP locally to one or both of the nodes . In some aspects , the
keep -alive packet may be sent to prevent detection of an idle 20 exchange may be a negotiation while in other the exchange
time period by second node 604 and /or may otherwise be           may simply be informational.
sent to detect by first node 602 whether the TCP connection         Returning to FIG . 2, block 210 illustrates the method
is active.                                                        further includes deactivating the TCP connection in response
   First node 602 may set an acknowledgment timer asso - to detecting the first idle time period . Accordingly , a system
ciated with sending the packet. If the acknowledgment timer 25 for sharing information for detecting an idle TCP connection
expires before a TCP packet is received from second node          further includes means for deactivating the TCP connection
602 acknowledging the packet sent, ITP monitor component          in response to detecting the first idle time period . For
556 may detect the idle time period in response to and/or         example, as illustrated in FIG . 4a, the connection state
otherwise based on expiration of the acknowledgment timer.        component 458 is configured for deactivating the TCP
   Receiving a packet from second node 604 included in the 30 connection in response to detecting the first idle time period .
TCP connection is an event that, in various aspects, may          FIG . 5 illustrates connection state component 558 as an
directly and /or indirectly indicate the beginning of a poten adaptation
 tial idle time period . A potential idle time period may begin 458 in FIG of and /or analog of connection state component
at some specified point during and /or after processingLeta 36 558 operate in .execution
                                                                           . 4a  One or more connection state components
                                                                                           environment 502 .
received TCP packet. In one aspect, an empty TCP packet 35 When ITP monitor component                556 in first node 602
may be received while a potential idle time period is being
monitored . That is, a beginning of the potential idle time detects an idle time period , ITP monitor component 556 may
period has been detected . In response to receiving the empty provide   an indication to connection state component 558 .
 TCP packet, monitoring of the current potential time period The indication may indicate that the idle time period for the
may be aborted . Further, in response to receiving the empty 40 TCP connection has been detected and/ or otherwise may
TCP packet, a beginning of a next potential idle time period    instruct connection state component 558 and /or other com
may be detected.                                                ponents in TCP layer component 506 to deactivate the TCP
   In FIG . 5 , ITP policy component 550 and ITP monitor          connection . Message 712 in FIG . 7 illustrates a communi
component 556 may operate to reset and / or initiate detection cation to deactivate the TCP connection communicated in
of an idle timeperiod in response to receiving an empty TCP 45 response to detecting the idle time period .
packet . First node 602 may receive an empty packet. In          Deactivating the TCP connection may include closing the
response , ITP monitor component 556 may receive an event         TCP connection . A TCP connection may be closed using a
and/ or other indication to reset detection of an idle time       three -way handshake packet exchange described in RFC
period . Resetting the detecting process may be based on          793. Deactivating the TCP connection may include sending
whether or not a received empty TCP packet matches a 50           a TCP packet by the detecting node to reset the TCP
specified condition . ITP option handler component 562 may        connection . According to RFC 793 , first node 602 may send
be configured to determine whether a received empty TCP           a TCP packet including a reset (RST) bit set to “ 1 ” to
packet matches the condition . If ITP option handler com -        indicate a connection reset . Deactivating the TCP connec
ponent 562 determines the empty packet matches the con -          tion may include , alternatively or additionally , releasing a
dition , ITP monitor component 556 may be instructed to 55 resource allocated for maintaining and /or activating the TCP
reset and / or restart detection of the first idle time period connection .
including detecting the beginning of a next potential time           with respect to the method illustrated in FIG . 3, block 302
period .                                                          illustrates the method includes receiving, by a second node
   The condition may match received TCP packets including         from a first node , a first transmission control protocol ( TCP )
ITP headers and /or other TCP option headers . A condition 60 packet in a TCP connection . Accordingly , a system for
may match a port number and /or other field in TCP packet.        sharing information for detecting an idle TCP connection
 A condition may further be based on a network address in an      includes means for receiving, by a second node from a first
IP header including the TCP packet.                               node , a first transmission control protocol ( TCP ) packet in a
   In a further aspect, first node 602 may receive via network TCP connection . For example , as illustrated in FIG . 4b , the
606 from second node 604 a TCP packet in the TCP 65 net in -port component 460 is configured for receiving, by a
connection including an second ITP header. Message 706 . 2        second node from a first node, a first transmission control
in FIG . 7 illustrates the TCP packet sent by second node 604 .   protocol ( TCP ) packet in a TCP connection.
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 22 of 26


                                                    US 10 ,375 ,215 B1
                               21                                                                 22
   FIG . 5 illustrates net in - port component 560 as an adap      and /or a parameter for a duration generator. The first idle
tation of and /or analog of net in -port component 460 in FIG .    time period header may identify metadata including and /or
4b . One or more net in -port components 560 operate in            identifying for detection of the first idle time period by first
execution environment 502.                                     node 602 a duration of time, a generator for determining a
  As described above , net in -port component 560 in FIG . 5 5 duration of time, and /or an input for determining a duration
may operate in an instance of execution environment 502 of time.
and / or an analog included in and/ or including second node     Returning to FIG . 3, block 306 illustrates the method yet
604. The TCP packet, illustrated by message 706 . 1 in FIG .       further includes modifying , based on the metadata , by the
7 and described above , may be received by net in - port second node a timeout attribute associated with the TCP
component 560 in second node 604 . The TCP packet may 10 connection . Accordingly , a system for sharing information
include data in a second TCP data stream sent by first node        for detecting an idle TCP connection includes means for
602 to second node 604 to deliver to a user of TCP layer           modifying, based on the metadata , by the second node a
component 506 in second node 604 such as network appli -           timeout attribute associated with the TCP connection . For
cation 504 . Alternatively , the TCP packet may be an empty example , as illustrated in FIG . 4b , the option attribute
TCP packet. The received TCP packet may be a packet 15 handler component 464 is configured for modifying, based
included in setting up the TCP connection as described      on the metadata , by the second node a timeout attribute
above .                                                     associated with the TCP connection .
   Returning to FIG . 3 , block 304 illustrates the method        FIG . 5 illustrates option attribute handler component 564
further includes detecting a first idle time period header, in as an adaptation of and /or analog of option attribute handler
the first packet, identifying metadata for a first idle time 20 component 464 in FIG . 4b . One or more option attribute
period , detectable by the first node, during which no TCP handler components 564 operate in execution environment
packet including data in a first TCP data stream sent in the       502 .
TCP connection by the second node is received by the first            In an aspect, ITP option handler component 562 may one
node . Accordingly, a system for sharing information for           or more attribute option handler components 564 to modify
detecting an idle TCP connection includes means for detect - 25 one or more corresponding attributes of a keep -alive option ,
ing a first idle time period header, in the first packet,          a TCP user timeout, a retransmission timeout, an acknowl
identifying metadata for a first idle time period , detectable     edgment timeout, and another timeout associated with the
by the first node , during which no TCP packet including data TCP connection , in response to identifying the ITP header.
 in a first TCP data stream sent in the TCP connection by the  The modifying may be based on the content of the ITP
second node is received by the first node. For example, as 30 header.
 illustrated in FIG . 4b , idle time period option handler       For example, ITP option handler component 562 in sec
component 462 is configured for detecting a first idle time ond node 604 may interoperate with a keep -alive attribute
period header, in the first packet, identifying metadata for a option handler component 564 directly and / or indirectly via
 first idle time period, detectable by the first node, during settings service component 526 , connection state component
which no TCP packet including data in a first TCP data 35 558, and /or a keep - alive policy component ( not shown ) to
stream sent in the TCP connection by the second node is detect the existence and state of one or more keep - alive
received by the first node .                                       attributes in determining whether the keep -alive option is
   FIG . 5 illustrates idle time period option handler compo -     active and /or the state of the keep - alive option .
nent 562 as an adaptation of and / or analog of idle time    I n response to identifying the idle timeperiod header, ITP
period option handler component 462 in FIG . 4b . One or 40 option handler component 562 may activate , disable , and/or
more idle time period option handler components 562 oper -         modify the state of the keep - alive option via interoperation
ate in execution environment 502 .                                 with the keep -alive attribute option handler. Thus, in
   In FIG . 5 , ITP option handler component 562 is opera -        response to identifying the idle information , attribute option
tively coupled to packet handler component 516 The TCP             handler component 564 may prevent and /or alter the time a
packet , including the ITP header sent by first node 602 , may 45 keep - alive packet is sent by second node 604 to first node
be received , and identified as a TCP packet by net in -port       602 .
component 560 operating in second node 604 . As illustrated          Alternatively or additionally , an attribute option handler
in FIG . 5 , net in -port component 560 and /or an analog of net   component 564 may modify an attribute associated with a
in - port component 560 may provide and /or otherwise iden -       packet acknowledgment option provided by TCP layer com
tify the received packet to packet handler component 516 . 50 ponent 506 in first node 602. Modifying a packet acknowl
Packet handler component 516 may detect various portions           edgment attribute may include creating the attribute , delet
of the TCP packet according to the TPC packet 802 structure        ing the attribute , and / or modifying the attribute . Attribute
as illustrated in FIG . 8 . Alternatively , packet handler com -   option handler component 564 may interoperate with set
ponent 516 may provide some or all of the packet to various        tings service component 526 , connection state component
components in TCP layer component 506 to identify por- 55 558 , and / or an acknowledgment policy component not
tions of the packet according to the TCP specification and /or shown ) to detect the existence and state of one or more
according to a particular implementation .                     packet acknowledgment attributes . In response to identify
   The ITP header sent by first node 602 may be received by        ing the idle information , attribute option handler component
and/ or otherwise identified by ITP option handler compo -     564 may modify the state of the packet acknowledgment
nent 562 . Message 708 in FIG . 7 exemplifies activation of 60 option . Thus , in response to identifying the idle information ,
ITP option handler component 562 for detecting the ITP             attribute option handler component 564 may prevent and / or
header in the TCP packet received from first node 602 by           alter the time an acknowledgment is sent in a packet data
second node 604 .                                                  from second node 604 to first node 602 in the TCP connec
   In various aspects, ITP option handler component 562            tion .
operating in second node 604 may detect and /or otherwise 65         As described herein an ITP header for detecting an idle
determine a duration of time for associated with detection of      time period for a TCP connection may serve a number of
the idle timeperiod by first node 602 , a duration generator,      purposes. A first node in a TCP connection may via an ITP
         Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 23 of 26


                                                    US 10 ,375 ,215 B1
                             23                                                                   24
header inform and / or otherwise identify to a second node in          scope of protection sought is defined by the claims as set
the connection one or more durations for detecting an idle             forth hereinafter together with any equivalents thereof
time period by one or both nodes . Given multiple purposes,            entitled to .
one or more types of ITP headers may be supported and /or                 All methods described herein may be performed in any
an ITP header may be structured to support one or more of 5 order unless otherwise indicated herein explicitly or by
the described services . An exchange of ITP headers may be             context. The use of the terms “ a ” and “ an ” and “ the” and
 informational and/or may be included in negotiation                   similar referents in the context of the foregoing description
between two nodes included in a TCP connection . When                  and in the context of the following claims are to be construed
used in a negotiation , an ITP header may be included in a             to include the singular and the plural, unless otherwise
negotiation protocol that has an identifiable end during a 10 indicated herein explicitly or clearly contradicted by con
portion of the existence of a TCP connection or may be text. The foregoing description is not to be interpreted as
included in a negotiation that may remain ongoing through     indicating any non - claimed element is essential to the prac
out the existence of a TCP connection . Those skilled in the           tice of the subject matter as claimed .
art will recognize the list of services in this paragraph is not         I claim :
exhaustive .                                                     15      1. A computer-implemented method , comprising :
   It should be understood that the various components                   at a server node:
illustrated in the various block diagrams represent logical                 causing data to be sent to a client node ; and
components that are configured to perform the functionality                 providing access , to the client node , to code that, in
described herein and may be implemented in software ,                         response to being used by the client node , causes the
hardware , or a combination of the two . Moreover, some or 20                 client node to :
all of these logical components may be combined , some may                    receive, by the client node , a transmission control
be omitted altogether, and additional components may be                          protocol ( TCP ) - variant packet,
added while still achieving the functionality described                       detect an idle time period parameter field in the
herein . Thus, the subject matter described herein may be                        TCP- variant packet,
embodied in many different variations, and all such varia - 25                identify metadata in the idle time period parameter
tions are contemplated to be within the scope of what is                         field for an idle time period , during which , no
claimed .                                                                       packet is communicated in a TCP - variant connec
   To facilitate an understanding of the subject matter                          tion to keep the TCP - variant connection active ,
described above , many aspects are described in terms of                        and
sequences of actions that may be performed by elements of 30                  determine , based on the metadata , a timeout attribute
a computer system . For example , it will be recognized that                     associated with the TCP - variant connection .
the various actionsmay be performed by specialized circuits              2 . The method of claim 1 wherein the code, to which the
or circuitry ( e . g ., discrete logic gates interconnected to        access is provided , is configured such that, in response to
perform a specialized function ), by program instructions              being used by the client node, causes the client node to
being executed by one or more instruction processing units , 35 operate such that one or more keep - alive packets are com
or by a combination of both . The description herein of any           municated , based on the idle time period .
sequence of actions is not intended to imply that the specific           3. The method of claim 1 wherein the code, to which the
order described for performing that sequence must be fol -            access is provided , is configured such that, in response to
lowed .                                                     being used by the client node, causes the client node to
  Moreover , the methods described herein may be embod - 40 operate such that one or more keep - alive packets are com
ied in executable instructions stored in a computer readable          municated , based on a keep - alive period .
medium for use by or in connection with an instruction                   4 . The method of claim 1 wherein the code, to which the
execution machine , system , apparatus , or device , such as a        access is provided , is configured such that, in response to
computer-based or processor -containing machine, system ,              being used by the client node, causes the client node to
apparatus, or device . As used herein , a “ computer readable 45 operate such that one or more keep - alive packets are com
medium ” may include one or more of any suitable media for            m unicated , based on a keep -alive period that is , in turn ,
storing the executable instructions of a computer program in           based on the idle time period .
one or more of an electronic , magnetic , optical, electromag -           5 . The method of claim 4 wherein the code, to which the
netic , and infrared form , such that the instruction execution        access is provided , is configured such that, in response to
machine, system , apparatus, or device may read ( or fetch ) 50 being used by the client node , causes the client node to
the instructions from the computer readable medium and                operate such that the keep - alive period is not user- configu
execute the instructions for carrying out the described meth -        rable .
ods. A non -exhaustive list of conventional exemplary com -       6 . The method of claim 4 wherein the code , to which the
puter readable media includes a portable computer diskette; access is provided , is configured such that, in response to
a random access memory (RAM ); a read only memory 55 being used by the client node, causes the client node to
(ROM ) ; an erasable programmable read only memory             operate such that the keep -alive period is not configurable ,
( EPROM or Flash memory ); optical storage devices, includ - while the idle time period is configurable .
ing a portable compact disc (CD ), a portable digital video       7 . The method of claim 4 wherein the code, to which the
disc (DVD ), a high definition DVD (HD -DVDTM ), a Blu - access is provided , is configured such that, in response to
RayTM disc ; and the like .                                 60 being used by the client node, causes the client node to
   Thus, the subject matter described herein may be embod      operate such that the one or more keep -alive packets are
ied in many different forms, and all such forms are contem -           empty.
plated to be within the scope of what is claimed . It will be            8 . The method of claim 4 wherein the code , to which the
understood that various details may be changed without                access is provided , is configured such that, in response to
departing from the scope of the claimed subject matter. 65 being used by the client node, causes the client node to
Furthermore, the foregoing description is for the purpose of operate such that the keep - alive period is administered using
illustration only, and not for the purpose of limitation , as the a keep -alive timer.
           Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 24 of 26


                                                     US 10 ,375,215 B1
                              25                                                                    26
   9 . The method of claim 8 wherein the code , to which the               sors in communication with the non -transitory memory
access is provided , is configured such that, in response to               for executing the network application to operate in
being used by the client node, causes the client node to                   accordance with a first protocol including a transmis
operate such that the keep - alive timer is separate from an               sion control protocol ( TCP ):
idle timer that is used to administer the idle time period . 5             causing a TCP connection to be established with a
   10 . The method of claim 4 wherein the code, to which the                 client computer;
access is provided , is configured such that, in response to               causing first data to be communicated from the server
being used by the client node , causes the client node to                    computer to the client computer utilizing the TCP
operate such that the one or more keep - alive packets are                   connection in accordance with the TCP protocol and
conditionally communicated based on at least one keep -alive 10               a hypertext transfer protocol (HTTP ) , for being pre
attribute .                                                                   sented to a user of the client computer ;
   11 . The method of claim 10 wherein the code , to which                 receiving second data, from the user of the client
the access is provided , is configured such that, in response                computer, utilizing the TCP connection in accor
to being used by the client node , causes the client node to                 dance with the TCP protocol and the HTTP protocol;
operate such that the keep - alive attribute is separate from the 15         and
timeout attribute .                                                        permitting access to code that, based on use by the
   12 . The method of claim 1 wherein the code, to which the                  client computer, results in the client computer oper
access is provided , is configured such that, in response to                 ating in accordance with a second protocol that is
being used by the client node, causes the client node to                     separate from the TCP, in order to establish a second
operate such that a negotiation is performed between another 20              protocol connection with another server computer,
server node and the client node as to the idle time period .                 by:
   13 . The method of claim 1 wherein the code, to which the                  identifying idle information for detecting an idle
access is provided , is configured such that, in response to                    time period , based on which , the second protocol
being used by the client node, causes the client node to                        connection is subject to deactivation ,
operate such that the TCP - variant packet is received for the 25             generating a second protocol packet including an idle
purpose of negotiating a duration of the idle time period.                      time period parameter field identifying metadata
   14 . Themethod of claim 1 wherein the code, to which the                     for the idle time period based on the idle infor
access is provided , is configured such that, in response to                    mation , and
being used by the client node , causes the client node to                     sending , from the client computer to the another
operate such that the TCP -variant packet is received for 30                    server computer, the second protocol packet to
informational purposes and not for negotiating a duration of                    provide themetadata for the idle time period to the
the idle time period.                                                           another server computer, for use by the another
   15 . The method of claim 1 wherein the code, to which the                    server computer in creating or modifying , based
access is provided , is configured such that, in response to                    on the metadata , a timeout attribute associated
being used by the client node, causes the client node to 35                     with the second protocol connection .
determine, based on the metadata , the timeout attribute                 21. The computer- implemented method of claim 20
associated with the TCP - variant connection , without an              wherein :
ability to negotiate , with another server node, a duration of           the use of the code by the client computer results in the
the idle time period.                                                       client computer utilizing the second protocol instead of
   16 . The method of claim 1 wherein the code, to which the 40            the TCP in order to send , from the client computer to
access is provided , is configured such that, in response to               the another server computer , the second protocol
being used by the client node, causes the client node to                   packet , where the second protocol packet is not sent
determine, based on the metadata , the timeout attribute                   based on establishing the TCP connection in accor
associated with the TCP - variant connection , after negotiat              dance with the TCP, but is sent based on establishing
ing , with another server node, a duration of the idle time 45             the second protocol connection so as to permit the
period .                                                                   second protocol connection to be at least partially
   17 . The method of claim 1 wherein the code, to which the               closed in response to being inactive based on the
access is provided , is configured such that, in response to                timeout attribute ;
being used by the client node, causes the client node to                 the access to the code is permitted by permitting the client
determine, based on the metadata , the timeout attribute 50                computer to receive the code from the server computer
associated with the TCP - variant connection , after sending ,             utilizing the TCP connection and the HTTP protocol;
to another server node , a different TCP - variant packet with           the timeout attribute is specified in a number of seconds;
different metadata in an idle time period parameter field           the use of the code by the client computer results in the
thereof.                                                               client computer operating such that the timeout attri
   18 . Themethod of claim 1 wherein the code , to which the 55       bute is used to keep the second protocol connection
access is provided , is configured such that, in response to           open in response to being inactive, and to prevent the
being used by the client node, causes the client node to               another server computer from closing the second pro
operate such that a duration of the idle time period is                tocol connection in response to being inactive ; and
configured by an application via an analog of a socket .            the use of the code by the client computer results in the
   19 . The method of claim 1 wherein the code, to which the 60        client computer operating such that the identifying the
access is provided , is configured such that, in response to           idle information is performed at a non - TCP layer other
being used by the client node, causes the client node to               than a TCP layer, where the non - TCP layer is above an
operate such that the metadata is identified by an application         Internet Protocol (IP ) layer and below an HTTP appli
via an analog of a socket.                                             cation layer.
   20 . A computer - implemented method comprising :           65 22 . The method of claim 21 wherein the code, to which
   at a server computer including a non -transitory memory the access is permitted , is configured to , based on use by the
      storing a network application , and one or more proces     client computer, result in the client computer operating such
            Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 25 of 26


                                                        US 10 ,375 ,215 B1
                                27                                                                         28
that one or more keep - alive packets are communicated ,                           application layer, in order to setup a second protocol
based on a keep -alive period that is , in turn ,based on the idle                 connection with another server computer, by :
time period .                                                                      receiving, by the client computer from the another
   23. The method of claim 22 wherein the code , to which                             server computer, a packet,
the access is permitted , is configured to , based on use by the 5                 identifying metadata, that specifies a number of
client computer, result in the client computer operating such                         seconds or minutes, in an idle time period param
that the keep -alive period is not configurable , while the idle                      eter field in the packet for an idle time period
time period is configurable .                                                        during which , no packet is communicated that
   24 . The method of claim 22 wherein the code, to which                             meets each of the following criteria : a ) commu
the access is permitted , is configured to ,based on use by the 10                    nicated via the second protocol connection , and b )
client computer, result in the client computer operating such                         causes the second protocol connection to be kept
that the keep - alive period is administered using a keep -alive                       at least partially alive , and
timer that is separate from an idle timer that is used to                          determining , by the client computer and based on the
administer the idle time period .
   25 . The method of claim 22 wherein the code, to which 15                         metadata , a timeout attribute associated with the
the access is permitted , is configured to , based on use by the                      second protocol connection .
client computer, result in the client computer operating such                 32 . The method of claim 31 wherein the code, to which
that the one or more keep - alive packets are conditionally                 the access is permitted , is configured to cause the client
communicated based on at least one keep -alive attribute .                  computer to operate such that:
   26 . The method of claim 25 wherein the code , to which 20                 one ormore keep - alive packets are communicated , based
the access is permitted , is configured to , based on use by the                 on a keep - alive period that is , in turn , based on the idle
client computer, result in the client computer operating such                    time period ;
that the keep - alive attribute is separate from the timeout                  the keep -alive period is not configurable , while the idle
attribute                                                                        time period is configurable ; and
   27 . The method of claim 21 wherein the code , to which 25                 the one or more keep -alive packets are conditionally
the access is permitted , is configured to , based on use by the                 communicated based on at least one keep - alive attri
client computer, result in the client computer operating such                   bute .
that the second protocol packet is sent for the purpose of          33 . The method of claim 32 wherein the code, to which
negotiating a duration of the idle time period.                  the access is permitted , is configured to cause the client
   28 . The method of claim 21 wherein the code, to which 30 computer to determine , based on the metadata , the timeout
the access is permitted , is configured to , based on use by the
client computer, result in the client computer operating such               attribute associated with the second protocol connection ,
that the second protocol packet is sent for informational                   without an ability to negotiate , with the another server
purposes and not for negotiating a duration of the idle time                computer, a duration of the idle time period.
period.                                                                35     34 . The method of claim 32 wherein the code , to which
   29 . The method of claim 21 wherein the code, to which                   the access is permitted , is configured to cause the client
the access is permitted , is configured to , based on use by the            computer to determine , based on the metadata , the timeout
client computer, result in the client computer operating such               attribute associated with the second protocol connection ,
that a duration of the idle time period is configured by a                after negotiating, with the another server computer, a dura
particular application via an analog of a socket.                      40 tion of the idle time period .
   30 . The method of claim 29 wherein the code, to which                      35 . The method of claim 32 wherein the code, to which
the access is permitted , is configured to , based on use by the            the access is permitted , is configured to cause the client
client computer, result in the client computer operating such               computer to operate such that a duration of the idle time
that one or more keep -alive packets are communicated ,                     period is configured by an application via an analog of a
based on a keep - alive period that is , in turn , based on the idle   45   socket.
time period.                                                                   36 . The method of claim 31 wherein the code , to which
   31 . A computer - implemented method comprising:                         the access is permitted , is configured to cause the client
   at a server computer including a non - transitory memory                 computer to operate such that at least one of:
      storing instructions , and one or more processors in                    the access to the code is permitted by sending the code
      communication with the non -transitory memory for 50                       from the server computer to the client computer;
     executing the instructions such that the server computer                 the access to the code is permitted by receiving the code
     operates in accordance with a first protocol including a                    from the another server computer ;
     transmission control protocol (TCP ) in order to set up                  the communication includes only receiving ;
     a TCP connection with a client computer :                                the communication includes only sending ;
     causing first data to be communicated from the server 55                 the communication includes receiving and sending;
       computer to the client computer utilizing the TCP                      the second protocol includes a variant to the TCP ;
          connection in accordance with the TCP protocol and                  the second protocol includes an extension to the TCP ;
          a hypertext transfer protocol (HTTP ), for being pre                the second protocol includes a non - TCP protocol;
        sented to a user of the client computer ;                             the second protocol connection includes a first connection
     receiving , at the server computer, second data of the 60                   that is set up ;
       user of the client computer, utilizing the TCP con                     the second protocol connection includes an initial con
       nection in accordance with the TCP protocol and the                       nection that is set up ;
       HTTP protocol; and                                                     the metadata specifies a number of seconds ;
     permitting access to code that causes the client com                     the metadata specifies a number of minutes ;
        puter to operate in accordance with a second protocol 65              the packet is informational;
          that is different from the TCP and that operates above              the packet is received directly by the another server
          an Internet Protocol (IP ) layer and below an HTTP                     computer from the client computer ;
      Case 6:20-cv-00453-ADA Document 1-4 Filed 06/01/20 Page 26 of 26


                                                US 10 ,375 ,215 B1
                           29                                                                   30
the packet is received by the another server computer                the code includes at least one of: a readable instruction , a
  from the client computer via at least one other inter                 data structure , or a program component;
  mediate computer;                                                  the code resides at the server computer that is different
the timeout attribute is capable being the same as the                  from the another server computer, and is fetched from
  metadata ;                                                  5         the server computer by the client computer ; or
the timeout attribute is capable being different from the            during the idle time period , a data -equipped second pro
  metadata ;                                                            tocol packet is capable of being received by the client
the timeout attribute specifies a time duration ;                  computer in another connection separate from the sec
the determining the timeout attribute includes at least one
  of modifying , creating, or deleting the timeout attri- 10 37 .ond The
                                                                         protocol connection .
                                                                          method of claim 31 wherein the code, to which
  bute;
the second protocol operates directly above the IP layer; computer tois operate
                                                            the   access      permitted , is configured to cause the client
                                                                                      such that the access to the code is
the second protocol operates directly below a HTTP permitted             by  sending the  code from the server computer to
  application layer;
the code includes machine code or program code;             the   client  computer .
the code includes at least one instruction ;                    38 . The method of claim 31 wherein the code , to which
the code is used in connection with a link component;              the access is permitted, is configured to cause the client
the code includes a readable instruction ;                         computer to operate such that the access to the code is
the code includes a data structure ;                               permitted by receiving the code at the client computer from
the code includes a program component;                        20   the another server computer .
the code is a readable instruction ;                                  39 . The method of claim 31wherein the access to the code
the code is a data structure ;                                     is permitted by the server computer allowing the code to be
the code is a program component ;                                  communicated to the client computer from the another
the code is software ;                                             server computer.
the code includes one or more links ;
